Citation Nr: 1222471	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for residuals of mumps.  

3.  Entitlement to service connection for an eye disability, to include residuals of an eye injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran joined the National Guard in February 1953.  He was called to active duty in April 1955, and he served on active duty until April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in February 2011, at which time it was remanded for additional development to include identifying and obtaining available outstanding records, and to afford the Veteran VA examinations for hearing loss, residuals of mumps, and his eyes.  VA treatment records were associated with the claims folder.  The Veteran was afforded a VA examination for residuals of mumps in June 2011, and examinations for his bilateral hearing loss in April 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to the issues of entitlement to service connection for residuals of mumps and for bilateral hearing loss.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  Although the Veteran was afforded an April 2011 VA examination for his eyes, for the reasons discussed below, the Board finds that it was inadequate, such that remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an eye disability, to include as residuals of an eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not incurred in or related to service, and was not evident within a year of separation from service.  

2.  The Veteran has not complained of current symptomatology regarding mumps, other than bilateral hearing loss, which is not related to his mumps, and does not have current residuals of mumps. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for a residuals of mumps disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In December 2008 the Veteran was notified of the information and evidence needed to substantiate and complete the claim regarding service connection for bilateral hearing loss, and in March 2011 he was notified of the information and evidence needed to substantiate and complete both claims on appeal.  Additionally, he was provided with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued regarding the claim of entitlement to service connection for mumps prior to the June 2009 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim in May 2012.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board notes that, regarding the claim of entitlement to service connection for bilateral hearing loss, initial notice was issued prior to the June 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  Service treatment records, as well as VA and non-VA medical records are associated with the claims folder.  The Board is aware, however, that the Veteran's service treatment and personnel records are incomplete, as they are fire-related, and the file was lost and rebuilt.  The Board is aware that the Veteran has identified possible sources of service treatment records for his mumps; however, where the record does not show a current disability the Board finds that such records do not reasonably raise a possibility of substantiating the claim.  The Board is satisfied that the RO has taken all necessary steps to secure the Veteran's service treatment records pertaining to bilateral hearing loss where the Veteran was notified that such records were incomplete but did not identify any alternative sources of service treatment records pertaining to his hearing loss, and in any event, has not alleged that he sought treatment for hearing loss in service.  38 U.S.C.A. § 5103A(b).  In May 2009 the Veteran was informed that his service records are unavailable and given the opportunity to submit additional records.  See McCormick  v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a case such as this, where service treatment records are unavailable through no fault of the Veteran, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

In April 2011 the Veteran was afforded VA medical examinations for his hearing loss and claimed residuals of mumps.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.  Although the Veteran was afforded the opportunity to testify before the Board, in December 2010 he withdrew his request for a hearing.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

Applicable Laws and Regulations

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Bilateral Hearing Loss

A copy of the Veterans Benefits Administration (VBA) Fast Letter dated in September 2010, which provides guidance to ROs in the development process in claims for hearing loss and/or tinnitus was received in June 2011.  See VBA Fast Letter 10-35 (Sept. 2, 2010).  This introduced the Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.  The Veteran's DD Form 214 identifies his military occupational specialty during service as Motor Sergeant, which is associated with a high probability of hazardous noise exposure. 

Service treatment records showed that the Veteran had a bout with mumps in January 1957.  The Veteran's separation whispered voice test was 15 of 15, and his ears were considered normal. 

VA treatment records since 2007 show that the Veteran experienced hearing loss bilaterally, described as stable.  

Private treatment records from 2001 to 2008 indicated that the Veteran had a right ear cochlear implant in 2006.  Clinical history provided in September 2006 indicated that the Veteran experienced sensorineural hearing loss, with total hearing loss in the right ear and near total hearing loss in the left ear, with worsening for 10 years.  In September 2007 Philip F. Anthony, M.D., wrote that the Veteran had shown slowly deteriorating sensorineural hearing loss for many years with some industrial noise exposure that may or may not have affected his hearing.  Dr. Anthony indicated that the Veteran underwent a cochlear nucleus implant a year earlier and was requesting the implant be programmed.  Impression was of profound sensorineural hearing loss and status-post cochlear implant.  The Veteran completed a new patient history in September 2007 in which he indicated that he experienced decreased hearing 10+ years, with hearing in the left ear better than the right, but hearing loss that was severe.  He reported experiencing difficulty hearing the television, or in background noise, and indicated that it seemed people were mumbling when they spoke.  He reported that he did not have a family history of decreased hearing, and that he used a right ear cochlear implant.  He indicated that there were no specific events associated with his hearing loss.  The Veteran reported that he worked in a loud and noisy environment.   

In April 2011 the Veteran was afforded a VA audiological examination.  The Veteran reported experiencing hearing loss that caused difficulty hearing and understanding people with whom he was not in close proximity.  The Veteran reported that he had been exposed to noise in the military, including from generators, guns, jet engines, and as a motor vehicle mechanic.  Occupationally, the Veteran reported experiencing noise exposure from working in refrigeration and air conditioning for 38 years.  Recreationally, the Veteran reported that he hunted.  The Veteran indicated that he used hearing protection recreationally, and occasionally in the military, but not occupationally.  

Audiological evaluation revealed puretone thresholds, in decibels, as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
70
105
105+
105+
105+

Maryland CNC speech recognition scores were of 0 percent in the right ear, and 9 percent in the left ear.  Profound sensorineural hearing loss in the right ear, and moderate to profound sensorineural hearing loss in the left ear was diagnosed.  The audiologist deferred an opinion to the Ear, Nose and Throat physician.  

The Veteran was afforded an otolaryngology examination in April 2011.  The examiner reviewed the claims folder and observed that the Veteran's service treatment records did not show any complaints of hearing loss or tinnitus while on active duty, and that the Veteran had been noted to have normal hearing, 15 of 15, at separation from service.  The examiner observed that the Veteran had mumps while on active duty.  The examiner observed that the Veteran had been evaluated for a cochlear implant in 2006, and the Veteran reported experiencing progressive hearing loss over the years prior to his 2006 treatment.  The examiner clarified that the Veteran provided a long history of bilateral hearing loss.  The Veteran also reported experiencing military noise exposure from a combination of working in the motor pool and from noisy generators.  Following service, the Veteran worked in the refrigeration business and was in close proximity to noisy equipment, although he reported that he used ear protection.  The Veteran reported that he believed the onset of his hearing loss may have followed his bout with mumps in service.  

Otoscopic examination revealed external auditory canals and tympanic membranes were normal, although there was a cochlear implant present on the right.  The Veteran's auditory function was significantly impaired; however, he communicated reasonably well with the use of the cochlear implant.  Diagnosis was of bilateral, profound sensorineural hearing loss.  

The examiner reasoned that although mumps were diagnosed in service, the Veteran was noted to have normal hearing throughout service, and there were no in-service reports of hearing loss or tinnitus.  The examiner acknowledged that the Veteran reported perceiving hearing loss prior to separating from service; however, he indicated that there was nothing in the medical reports to support this contention and that one's perception of hearing loss was frequently inaccurate.  The examiner explained that although auditory threshold testing was not recorded in service, it was recorded that auditory acuity at separation from service was normal according to the standard at that time.  The examiner reasoned that if hearing loss had been suspected at that time, or if the Veteran had reported experiencing hearing loss at that time, audiometric testing would have been available.  The examiner also considered that there was no reported hearing loss on the Veteran's historical questionnaire at separation from service, or otherwise in the service treatment records.  The examiner indicated that the Veteran had provided a long history of bilateral progressive hearing loss, and denied a history of ototoxic drug use and a family history of hearing loss.  The examiner indicated that hereditary loss of hearing could skip generations because most hearing loss of this nature represented a recessive gene.  

The examiner opined that he was unable to provide the Veteran the benefit of the doubt regarding hearing loss possibly related to or incurred while on active duty.  He opined that there was only a remote possibility, at best, that hearing loss might have been incurred while on active duty.  He reasoned that a long history of bilateral progressive hearing loss incurred over many years subsequent to separation from service, considered as possibly related to mumps or military noise exposure was not supported by medical literature.  The examiner explained that mumps occasionally manifested as sudden unilateral hearing loss, but did not occur as progressive hearing loss, which was described by the Veteran.  The examiner concluded, opining that it was "less likely than not" that the Veteran's current hearing loss might be related to military service, including noise exposure and his bout of mumps.  

Clearly, the Veteran has a hearing loss disability, and was subjected to in-service noise.  In the absence of hearing loss within a year of service, this issue turns on whether there is a link between the bilateral hearing loss and service, to include the bout with mumps and noise exposure.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding his allegations that he experiences hearing loss.  Specifically, although he is competent to discuss experiencing difficulty hearing, the Veteran is not competent to determine the degree or etiology of such hearing loss. 

There is no competent opinion connecting the Veteran's bilateral hearing loss to service, to include to in-service noise exposure or his bout with mumps.  Rather, there is a VA examiner's opinion that determined the Veteran's bilateral hearing loss was not at least as likely as not a result of service, reasoning that the nature of his progressive bilateral hearing loss as incurring in service due to noise exposure or his bout of mumps was unsupported by the medical literature.  As noted above, although the Veteran has asserted that his hearing loss is related to service, he is not competent to provide such an etiological opinion.  

The Board notes that the Veteran has not contended that he has had symptoms of hearing loss continuously since service.  Rather, he attributes his current hearing loss to disease or injury in service.  He is not competent to do so.  

Consequently, the Board finds the evidence of record is against the award of service connection for a bilateral hearing loss disability.  In addition, as the Veteran's bilateral hearing loss is not shown within a year of discharge from service, service connection must also be denied on a presumptive basis.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Residuals of Mumps

Service treatment records show that in January 1957 the Veteran was exposed to mumps, and developed bilateral parotid mumps, without orchitis.  Diagnosis was parotitis, epidemic, and the course was uneventful.  The Veteran was hospitalized for 13 days.  Notes during that time indicated that he experienced bilateral parotitis, with no evidence of parotid or submandibular swelling.  Separation physical examination only referenced measles and pertussis in childhood with no complications or sequelae, and a left clavicle fracture in 1951 for which he was hospitalized, and indicated that all other medical or surgical history was denied.    

VA and private treatment records do not otherwise reflect that the Veteran experienced mumps or its residuals since service.  

The Veteran was afforded a VA examination to consider any sequelae from mumps in June 2011, and the claims folder was reviewed.  In addition to reviewing and discussing those service treatment records referenced above, the examiner considered the Veteran's reported history.  The Veteran reported that he recalled having bilateral swelling in the parotid gland area in service, and his belief that this was associated with fever.  The Veteran indicated that he was claiming sequelae from the mumps in the form of bilateral hearing loss.  He did not report any other sequelae from the mumps.  He denied any recurrence of symptoms over the years, indicated that he did not experience disease activity or exacerbations, and that he did not experience current symptoms other than his hearing loss.  

On physical examination there was no evidence of active mumps or residuals of mumps.  His weight was 262 pounds, and he was not malnourished.  There was no evidence of vitamin deficiency.  His general appearance was elderly and overweight, but otherwise healthy.  There was no evidence of involvement of any organ system by the mumps infection.  The diagnosis was of bilateral parotitis (mumps), resolved.  

The examiner opined that there was no historical or physical examination evidence of any residual of the Veteran's in-service mumps as it related to general medical conditions.  The examiner directed that the other specialty opinions be considered, for which he referenced the Veteran's audiology and ear, nose and throat examinations.  The examiner concluded that there was no evidence of mumps related pathology, and no evidence of any effects of in service mumps on the Veteran's current medical diagnoses.  Therefore, it was considered "less likely than not" that the Veteran had any general medical sequelae from his in service mumps.  

As discussed above, the ear, nose and throat examiner also opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was incurred in or related to service, to include his bout with mumps, explaining that the medical literature did not support progressive bilateral hearing loss, manifest with mumps, but rather only unilateral hearing loss.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding his described symptomatology, or absence of symptoms.  To this extent, the Veteran has claimed a residuals of mumps disability; however, he has not referenced any symptomatology and has denied any sequelae from the mumps other than his bilateral hearing loss.  The Board notes that the Veteran's bilateral hearing loss is denied for the reasons discussed above, to include the lack of nexus between any in-service mumps and bilateral hearing loss.  As such, the Veteran is not competent to determine an etiology between his hearing loss and his in-service mumps.  

In the absence of evidence of residuals of mumps, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for residuals of mumps is denied because current disability is not shown.  

Consequently, the Board finds the evidence of record is against the award of service connection for residuals of mumps.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a bilateral hearing disability is denied.  

Service connection for residuals of mumps is denied.  


REMAND

On remand, the Veteran was provided a VA examination to determine whether it was at least as likely as not that he had an eye disability due to service.  The remand instructed that the examiner provide a diagnosis and etiology for any right or left eye disability, and in particular, an opinion that accounted for the Veteran's service, including a left eye injury and a bout of the mumps.  

The April 2011 VA eye examiner indicated that the opinion was requested as to whether the Veteran had evidence of diabetic retinopathy, and that he did not.  The examiner indicated that the Veteran had early cataracts due to his age.  The examiner did not provide a rationale that discussed the Veteran's service, in particular his left eye injury or bout with mumps.  It remains unclear, especially in light of the examiner's indication that there was a possibility of early macular degeneration, whether there were any additional eye disabilities that were simply not discussed on account of the examiner's mistaken belief that the focus of his opinion should address whether or not there was evidence of diabetic retinopathy.  As such, the Veteran should be afforded a VA ophthalmology examination that is in compliance with the previous remand instructions.  

Further, as was noted in the previous remand, in cases where a veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case, including the obligation to search for alternative medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).  As such, the RO was requested to take all necessary steps to secure alternative service treatment records, and if unavailable, to make a formal finding indicating as such.  In addition, the Veteran and his representative were to be informed of unsuccessful attempts and given an opportunity to secure the records.  

Although, the Veteran completed a form providing information needed to reconstruct his medical records, including reference to the eye injury, there is no indication in the record that an attempt to reconstruct such records was conducted, and a formal finding of records unavailability was not made.  The Veteran and his representative were not informed that such records were unavailable.  Accordingly, remand to properly complete the instructions regarding further development is necessary.  

In addition, on remand the RO was requested to obtain outstanding treatment records, in particular those from the Veteran's private ophthalmologist and optometrist.  As the Veteran was not specifically requested to complete an authorization and release form for these records sought on remand, and no such records were further requested, remand for compliance with the February 2011  remand instructions is required.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Secure all available alternative service treatment records for the Veteran from any appropriate source.  Any and all records obtained should be associated with the claims file.  If there are no such records, a specific finding of unavailability should be documented in the claims folder. 

2.  Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any eye condition since 1957.  After securing the necessary release(s), obtain any such records that have not been previously secured.  In particular, available records from the Veteran's private optometrist and ophthalmologist must be obtained and associated with the claims file. 

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records. 

4.  After obtaining any additional available evidence identified by the Veteran, schedule the Veteran for an examination by a VA ophthalmologist in order to determine the nature, and etiology of any eye disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be conducted.  

The ophthalmologist should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and whether it is at least as likely as not that any identified right or left eye disability is related to service.  (The ophthalmologist is requested to provide an opinion based on record review alone if the Veteran fails to report for the examination).  

In particular, the ophthalmologist should offer a rationale that discusses the in-service injury to the left eye and bout of mumps. 

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


